Citation Nr: 1138982	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-04 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In April 2011, the Veteran testified at a Travel Board hearing before the undersigned.  


FINDING OF FACT

PTSD with major depression is attributable to service.


CONCLUSION OF LAW

PTSD with major depression was incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Veteran contends that he endured two primary stressors during service.  He maintains that he was deeply affected by performing funeral duties.  He also asserts that he was molested by the chaplain.  He maintains that he did not tell any of the molestation at the time, but began drinking and gained a lot of weight.  When public attention was recently directed to priest sexual abuse allegations, the Veteran indicated that this whole past matter exploded for him.  

In this case, the Veteran was not in combat service, nor does he assert such.  Here, as noted, the Veteran has claimed an inservice personal assault; thus, the Board must pay particular attention to the requirements of 38 C.F.R. § 3.304(f)(5), which, as addressed above, provide that VA must consider other substitute forms of evidence and information, beyond that contained in the Veteran's service records, as possible evidence in support of the occurrence of a claimed in-service stressor related to personal assault.  Claims involving personal assaults fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  See, e.g., Patton v. West, 12 Vet. App. at 281.

A review of the service treatment records shows that the Veteran was 166 pounds when he entered service.  Subsequent to the alleged molestation, the service records show that the Veteran had lost interest in activities and had spent a good deal of his time drinking beer.  The Veteran made two suicide attempts.  He acted inappropriately toward others.  He was admitted to the hospital and endorsed angry and depressive symptoms.  It was noted that he had been raised Catholic.  He reported that he had a preservice fear of being alone in any building because someone might be "out there."  The Veteran was given medication and his acute depressive symptoms subsided, but several days after admission he revealed that he had no motivation for further service.  The diagnosis rendered was emotionally unstable personality, existing prior to service, not aggravated by service.  It was determined that the Veteran was not suitable for further service.  His separation examination revealed that the Veteran weighed 200 pounds, indicative that he had gained over 30 pounds while on active duty.  He also reported being depressed.  

Post-service, private medical and lay evidence has been submitted.  Two of the Veteran's friends from prior to service indicated that the Veteran's behavior changed once he returned home from service.  They related that he never appeared happy after service, was no longer able to be in relationships, was a drinker for years, appeared withdrawn and isolated, and would not say what happened to him during service.  

The private medical records dated in the 2000s reflect multiple diagnoses of PTSD and major depression.  An emotionally unstable personality is not among the current diagnoses.  The Veteran reported to the examiners that he was sexually assaulted or molested by a priest during service, as a teenager.  See medical records of Massachusetts General Hospital.  The Veteran's private psychiatrist, Carl D. Marci, M.D., indicated that the Veteran's PTSD was related to the trauma that occurred to him at age 19 while in the service.  A licensed social worker also indicated that the Veteran reported to her that he was molested by an Army chaplain when he was 19 years old and serving in the military.  She made a diagnosis of PTSD and major depression.  See May 13, 2008 letter of Lisa G. Montanye, LICSW.  

In sum, the Veteran clearly had psychiatric symptoms during service as he endorsed psychiatric symptoms, attempted suicide twice, and was diagnosed with an emotionally unstable personality.  The Veteran has stated that he did not report the claimed sexual assault.  However, there is evidence that he had some behavioral changes during service that were not present when he entered service and was clinically found to be psychiatrically normal.  While the inservice examiner noted that the emotionally unstable personality preexisted service, there was no report by the Veteran of a sexual assault during service, so, if true, all of the relevant facts were not before this examiner when he rendered the diagnosis.  As such, the probative value of that diagnosis is diminished.  See Kightly v. Brown, 6 Vet. App. 200 (1994).

Post-service, private examiners have found the Veteran credible in his report of the claimed sexual assault and have diagnosed PTSD with major depression based on the alleged inservice molestation.  In addition, lay persons indicated an observable change in behavior of the Veteran from before service to after service, which appear to contradict the findings of the inservice examiner that the Veteran's psychiatric problems predated service.  

As noted, inservice evidence is not required and there may be considered other corroborating evidence.  In this case, the evidence against the claim is the inservice diagnosis of an emotionally unstable personality which was noted to predate service.  The evidence in favor of the claim is the inservice change in behavior, the lay statements supporting that there was a change in behavior, and the opinions of private medical examiners that the current diagnoses are attributable to the claimed inservice sexual assault.  Specifically, these examiners apparently believed the Veteran and found his current diagnosis consistent with the claimed stressor.  

The Board finds that there is evidence that tends to corroborate the existence of the claimed inservice stressor of a sexual assault and there is competent medical evidence attributing the current diagnoses of PTSD and major depression to the inservice claimed sexual assault.  The Board is particularly persuaded by the examiners' conclusions that the Veteran was credible in his report of the sexual assault stressor.  Therefore, there is credible and persuasive evidence supporting the claim of service connection for PTSD which outweighs the evidence against the claim.  The other stressor relating to the Veteran's purported funeral duties has not been corroborated, but the sexual assault stressor is sufficient to grant the claim.  Accordingly, service connection for PTSD with major depression is warranted.  


ORDER

Service connection for PTSD with major depression is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


